                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ROBERT DEEMS                                               CIVIL ACTION

          v.                                                NO. 18-2035

 CORRECTIONAL OFFICER JASON M.
 PHILLIPS, CORRECTIONAL OFFICER
 FRANKLIN E. WILLIAMS, and BUCKS
 COUNTY


                                  ORDER RE: MOTION TO DISMISS

         AND NOW, this 13th day of June, 2019, upon consideration of Defendant Franklin E.

Williams’s Motion to Dismiss Plaintiff’s Claims Against Him in the Second Amended Complaint

(ECF 31), and all briefing related to this Motion, and for the reasons set out in the accompanying

Memorandum, it is hereby ORDERED that:

    1. Defendant Franklin E. Williams’s Motion is GRANTED; the First Cause of Action pled

         against Williams is DISMISSED WITH PREJUDICE; the Second and Third Causes of

         Action pled against Williams are DISMISSED WITHOUT PREJUIDCE; and

    2. Because Defendant Jason M. Phillips did not move to dismiss the claims pled against him,

         the case will continue as to Phillips.


                                                               BY THE COURT:

                                                               /s/Michael M. Baylson
                                                               _______________________________
                                                               MICHAEL M. BAYLSON, U.S.D.J.

O:\CIVIL 18\18-2035 Deems v Bucks Co\ 18cv2035 Order re 2d Mot. to Dismiss
